In an action to recover damages for personal injuries, alleged to have been caused by negligence of appellant in the maintenance of electric power lines over respondent’s property, order directing examination of appellant before trial modified by striking out the words “ to June 6, 1946 ” as included in item 4, and substituting therefor the words “ to the date and time of the accident alleged in plaintiff’s complaint ”; by adding to item 7 the words “ and referred to in Item 1”; and by eliminating in their entirety items 8 and 9. As so modified, the order is affirmed, without costs, the examination to proceed on five days’ notice. There appears to be no necessity for examination as to inspections and repairs after the accident, since defendant admits ownership and control, and no *935necessity has been shown for examination as to precautions taken with respect to wires other than those complained of, or for the broad and general examination directed by items 8 and 9. Nolan, P. J., Carswell, Johnston, Adel and Sneed, JJ., concur.